Hill, C. J.
The brief filed for the railway company, plaintiff in error, opens with the following sentence: “ There is no error in the charge of the court, or in any ruling of the court upon the trial, A new trial should have'been granted because the verdict was contrary to the undisputed evidence.” The correctness of the state*608ment contained in the first sentence above quoted is fully concurred in, and no error of law is complained of. But a careful consideration of the evidence leads this court to a directly opposite conclusion from that stated in the second sentence above., The plaintiff in error, as the initial carrier, did not successfully carry the burden of proof by showing that the contents of a passenger’s baggage intrusted to its care had not been stolen while the baggage was in its own possession. Besides, the most reasonable deduction from the undisputed evidence was that the contents of the baggage had been stolen by an employee of the initial carrier, and before the baggage had been delivered by the initial carrier to the connecting carrier. Judgment affirmed.